Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 1 of 22




                  EXHIBIT 3
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 2 of 22




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 DONNA CURLING, ET AL.,

              Plaintiff,
                                            Civil Action No. 1:17-cv-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,

              Defendants.

 DOMINION VOTING SYSTEMS, INC.’S RESPONSES AND OBJECTIONS
           TO SUBPOENA TO PRODUCE DOCUMENTS

TO: Plaintiffs and Their Attorneys

      Dominion Voting Systems, Inc. (“Dominion”) hereby responds and objects to

the Subpoena to Produce Documents, Information, or Objects or to Permit

Inspection of Premises in a Civil Action (the “Subpoena”) served upon Dominion

by certain Plaintiffs in the above captioned proceeding.

      1.     Dominion objects to the Subpoena and each individually numbered

request (“Request”) on the grounds that Plaintiffs seek to impose an enormous

burden on a third party, seeking a tremendous amount of trade secret and highly

confidential information when the Court has yet to decide the threshold question of

whether these Plaintiffs have standing to assert the claims for which they have issued

these Requests to Dominion, and has yet to decide key legal questions regarding

whether and to what extent Plaintiffs’ claims relating to Dominion are viable. See,
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 3 of 22




e.g., Dkt. 1061 (2/3/21 Tr.); Dkt. 1088 at 2 (Order instructing Plaintiffs that: “In

reviewing their course of action and any requisite tailoring or cutting back of the

claims brought here, the Court advises Plaintiffs to carefully consider and address

the implications for their claims of the Eleventh Circuit’s opinion in Wood v.

Raffensperger, 981 F.3d 1307 (11th Cir. 2020) [regarding standing].”); id. at 3

(observing that “Plaintiffs’ concerns regarding the Dominion voting system”

implicate First Amendment questions regarding “what burdens are actually at play

and the significance of such relative to ordinary burdens and imperfections in the

election system as a whole.”) (emphasis in original).

      2.     Dominion objects that many of the Requests (set forth specifically

below) seek information that Plaintiffs have already sought from the State

Defendants, and with respect to which there is a pending dispute over whether the

State Defendants must produce it. See Dkt. 1094. Dominion understands that the

discovery motion is currently pending. See Dkt. 1105. Dominion objects to the

extent that this subpoena is an improper end-run around a pending discovery dispute

between the parties.

      3.     Dominion objects to the Subpoena and each Request on the grounds

that Plaintiffs failed to take reasonable steps to avoid imposing an undue burden and

expense on Dominion, a non-party. This is the second subpoena third-party

Dominion has received in this case, and Dominion has already produced over 42,000
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 4 of 22




pages of documents in response to that subpoena (the “August 24, 2020 Subpoena”).

Dominion reserves the right to seek attorneys’ fees and costs associated with

responding to this Subpoena.

      4.     Dominion is willing to meet and confer with requesting counsel

regarding any of the above objections and responses herein. Dominion reserves the

right to amend or supplement any of the objections or responses herein for any

reason.

            OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

      1.     Dominion objects to the definition of “Election System” as vague and

overbroad because the definition seeks “every aspect of any system … used in …

elections in the State of Georgia” and includes “information related to employees,

agents, representatives, volunteers, or others acting on behalf of you, the State of

Georgia, or any county or municipality with respect to elections in the State of

Georgia.”

      2.     Dominion objects to the definition of “You” and “Your” as overbroad

and unduly burdensome because the definition includes its “predecessors, divisions,

subsidiaries, affiliates, partnerships and joint ventures, and all directors, officers,

employees, contractors, representatives, and agents thereof, and any other person

acting on its behalf or under its direction or control with respect to the subject matter
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 5 of 22




of these Requests.” Dominion will construe “You” and “Your” to mean Dominion

Voting Systems, Inc.

      3.     Dominion objects to the Subpoena and each Request because they do

not define a relevant time period and thus seek documents and information without

limitation for an undetermined period of time. According to the Third Amended

Complaint, the very earliest Dominion could conceivably be relevant to any claims

is July 2019. See TAC ¶ 70.

      4.     Dominion objects that the timeframe requests for Dominion to respond

to the Subpoena issued on June 9, 2021 – 13 days – is unreasonable and not feasible.

                 SPECIFIC RESPONSES AND OBJECTIONS

REQUEST NO. 1:

      A complete forensic image of one D-Suite EMS server, including all hard disk

storage of all server and client computers and network-attached storage devices,

configured in the same way that Dominion configured the EMS server most recently

used in, or if different currently in use in, Fulton County, Georgia.

RESPONSE TO REQUEST NO. 1:

Dominion objects that this Request is overbroad, unduly burdensome, and not

proportional to the needs of the case insofar as it seeks “all hard disk storage of all

server and client computers and network-attached storage devices, configured in the

same way that Dominion configured the EMS server most recently used in, or if
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 6 of 22




different currently in use in, Fulton County, Georgia.” Dominion objects that this

Request seeks documents that are the subject of a pending discovery dispute between

the parties. See Dkts. 1094; 1105. Dominion objects that this Request seeks

documents that constitute trade secret information and information that is

confidential or proprietary in nature. Dominion objects that the Court has not yet

ruled on the critical threshold issue of whether Plaintiffs have standing to pursue the

claims for which they seek this discovery, and Eleventh Circuit precedent indicates

Plaintiffs do not have standing. In light of these objections Dominion will not

produce any documents pursuant to this Request.

REQUEST NO. 2:

      Documentation of procedures for pre-election and post-election equipment

testing, including logic and accuracy testing, acceptance testing, and hash and/or

digital signature verification, including procedures drafted or provided by the Office

of the Secretary of State of Georgia.

RESPONSE TO REQUEST NO. 2:

Dominion objects that this Request is overbroad, unduly burdensome, and not

proportional to the needs of the case because it has no time limit or other restriction

on scope, and it seeks production of documents without reference to whether they

are in Dominion’s custody, possession, or control. In addition, Dominion objects

that this Request seeks documents that are obtainable from other sources that are
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 7 of 22




more convenient, less burdensome or less expensive, including a party source. See

Dkt. 1105. Dominion objects that the Court has not yet ruled on the critical threshold

issue of whether Plaintiffs have standing to pursue the claims for which they seek

this discovery, and Eleventh Circuit precedent indicates Plaintiffs do not have

standing. In light of these objections Dominion will not produce any documents

pursuant to this Request.

REQUEST NO. 3:

        A copy of any tools used to extract and/or verify the software and/or firmware

on Election System equipment (including BMDs, optical scanners, or EMS servers as

used in Georgia, including any necessary documentation, passwords, or security

keys.

RESPONSE TO REQUEST NO. 3:

Dominion incorporates its objection to the term “Election System” and objects that

this Request is overbroad, unduly burdensome, and not proportional to the needs of

the case because it seeks “tools” without time limit or other restriction on scope, and

without reference to whether they are in Dominion’s custody, possession, or control.

Dominion objects that this Request seeks documents that are obtainable from other

sources that are more convenient, less burdensome or less expensive, including a

party source. Dominion objects that this Request seeks documents that are the

subject of a pending discovery dispute between the parties. See Dkts. 1094; 1105.
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 8 of 22




Dominion objects that, to the extent the Request implicates Dominion systems, this

Request seeks documents that are confidential in nature and for which Dominion

owes a duty of confidentiality to a third party. Dominion objects that the Court has

not yet ruled on the critical threshold issue of whether Plaintiffs have standing to

pursue the claims for which they seek this discovery, and Eleventh Circuit precedent

indicates Plaintiffs do not have standing. In light of these objections Dominion will

not produce any documents pursuant to this Request.

REQUEST NO. 4:

      A copy of the installation media for the D-Suite EMS, as currently deployed

in Georgia, including all documentation and software required to configure an EMS

as it would be used in an election in Georgia today.

RESPONSE TO REQUEST NO. 4:

Dominion objects that this Request is vague to the extent it seeks “all documentation

and software required to configure an EMS as it would be used in an election in

Georgia today.” Dominion further objects that this Request is overbroad, unduly

burdensome, and not proportional to the needs of the case. Dominion objects that

this Request seeks documents that are the subject of a pending discovery dispute

between the parties. See Dkts. 1094; 1105. Dominion objects that this Request seeks

documents that constitute trade secret information and/or information that is

confidential or proprietary in nature. Dominion objects that the Court has not yet
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 9 of 22




ruled on the critical threshold issue of whether Plaintiffs have standing to pursue

the claims for which they seek this discovery, and Eleventh Circuit precedent

indicates Plaintiffs do not have standing. In light of these objections Dominion will

not produce any documents pursuant to this Request..

REQUEST NO. 5:

      A copy of the full installation files for the ICX 5.5.10.32 Application

Software update installed in 2020 on BMDs in Georgia, including all installation

instructions.

RESPONSE TO REQUEST NO. 5:

Dominion objects that this Request is overbroad, unduly burdensome, and not

proportional to the needs of the case. Dominion objects that this Request seeks

documents that are the subject of a pending discovery dispute between the parties.

See Dkts. 1094; 1105. Dominion objects that this Request seeks documents that

constitute trade secret information and/or information that is confidential or

proprietary in nature. Dominion objects that the Court has not yet ruled on the

critical threshold issue of whether Plaintiffs have standing to pursue the claims for

which they seek this discovery, and Eleventh Circuit precedent indicates Plaintiffs

do not have standing. In light of these objections Dominion will not produce any

documents pursuant to this Request.

REQUEST NO. 6:
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 10 of 22




       A copy of all software updates for Election System equipment that have been

 made available in Georgia, including to the Office of the Secretary of State of

 Georgia or to election superintendents or registrars in Georgia, by Dominion since

 the time the equipment was first deployed in Georgia, together with any necessary

 documentation, installation tools, and passwords or security keys.

 RESPONSE TO REQUEST NO. 6:

 Dominion incorporates its objection to the term “Election System.” Dominion

 objects that this Request is overbroad, unduly burdensome, and not proportional to

 the needs of the case to the extent that there is no time limit and the Request seeks

 all software updates “made available in Georgia,” which is also vague. Dominion

 objects that this Request seeks documents that are the subject of a pending

 discovery dispute between the parties. See Dkts. 1094; 1105. Dominion objects that

 this Request seeks documents that constitute trade secret information and/or

 information that is confidential or proprietary in nature. Dominion objects that the

 Court has not yet ruled on the critical threshold issue of whether Plaintiffs have

 standing to pursue the claims for which they seek this discovery, and Eleventh

 Circuit precedent indicates Plaintiffs do not have standing. In light of these

 objections Dominion will not produce any documents pursuant to this Request.

 REQUEST NO. 7:

       A copy of any software compatible with Dominion BMDs and scanners used
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 11 of 22




 in Georgia that does not use bar codes or QR codes for vote tabulation, together with

 any necessary documentation, installation tools, and passwords or security keys.

 RESPONSE TO REQUEST NO. 7:

 Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case to the extent that there is no time limit and the

 Request seeks “any software.” Dominion further objects that this Request seeks

 documents that are the subject of a pending discovery dispute between the parties.

 See Dkts. 1094; 1105. Dominion objects that this Request seeks documents that

 constitute trade secret information and/or information that is confidential or

 proprietary in nature. Dominion objects that the Court has not yet ruled on the

 critical threshold issue of whether Plaintiffs have standing to pursue the claims for

 which they seek this discovery, and Eleventh Circuit precedent indicates Plaintiffs

 do not have standing. In light of these objections Dominion will not produce any

 documents pursuant to this Request.

 REQUEST NO. 8:

       Documents, including communications internal to You or between or among

 any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 reflecting implementation, administration, maintenance, or support of or

 anticipated changes to the Election System, including the timing, feasibility, and
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 12 of 22




 cost of any such changes; historical and ongoing implementation, performance, or

 maintenance issues or challenges; execution or operational issues or challenges

 related to any 2020 or 2021 elections; solutions implemented, planned, or

 contemplated for any such issues or challenges; and research, reports, assessments,

 findings, studies, evaluations, and publications (proprietary or non-proprietary) of

 the security, reliability, verifiability, or accuracy of any component of the Election

 System.

 RESPONSE TO REQUEST NO. 8:

 Dominion incorporates its objection to the term “Election System.” Dominion

 objects that this Request is overbroad, unduly burdensome, and not proportional to

 the needs of the case, including to the extent that there is no time limit. Dominion

 objects to the Request to the extent it seeks information protected from disclosure

 by the attorney-client privilege, the common interest privilege, the attorney work-

 product doctrine, and any other applicable privileges. Dominion objects that this

 Request seeks Documents not in Dominion’s custody, possession, or control.

 Dominion objects that this Request seeks documents that are obtainable from other

 sources that are more convenient, less burdensome or less expensive, including a

 party source. Dominion objects that this Request seeks information that is

 confidential or proprietary in nature. Dominion objects that the Court has not yet

 ruled on the critical threshold issue of whether Plaintiffs have standing to pursue
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 13 of 22




 the claims for which they seek this discovery, and Eleventh Circuit precedent

 indicates Plaintiffs do not have standing. In light of these objections Dominion will

 not produce any documents pursuant to this Request.

 REQUEST NO. 9:

       Documents, including communications internal to You or between or among

 any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling, Georgia

 counties, Georgia election superintendents, and/or other third parties, reflecting

 research, reports, assessments, findings, evaluations, studies, concerns, complaints,

 or publications (proprietary or non-proprietary) pertaining to (i) auditability or

 verifiability of election results produced by Your BMDs and/or scanners in use with

 Georgia elections and (ii) voter verification of the accuracy of ballots produced

 and/or tabulated by such devices.

 RESPONSE TO REQUEST NO. 9:

       Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case, including to the extent that there is no time

 limit. Dominion objects to the Request to the extent it seeks information protected

 from disclosure by the attorney-client privilege, the common interest privilege, the

 attorney work-product doctrine, and any other applicable privileges. Dominion

 objects that the Request seeks information that is obtainable from other sources that

 are more convenient, less burdensome or less expensive, including a party source.
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 14 of 22




 Dominion objects that this Request seeks information that is confidential or

 proprietary in nature. Dominion objects that the Court has not yet ruled on the

 critical threshold issue of whether Plaintiffs have standing to pursue the claims for

 which they seek this discovery, and Eleventh Circuit precedent indicates Plaintiffs

 do not have standing. In light of these objections Dominion will not produce any

 documents pursuant to this Request.

 REQUEST NO. 10:

       Documents, including communications internal to You or between or among

 any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling, Georgia

 counties, Georgia election superintendents, and/or other third parties, reflecting

 research, reports, assessments, findings, evaluations, studies, concerns, complaints,

 or publications (proprietary or non-proprietary)       pertaining to vulnerabilities,

 security concerns, security risks, hacks, or compromises relating to Dominion

 equipment of the type used in Georgia elections, including any such vulnerabilities,

 security concerns, or security risks that have come to light in connection with

 reviews of Dominion products used in Antrim County, Michigan and Maricopa

 County, Arizona.

 RESPONSE TO REQUEST NO. 10:

 Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case, including to the extent that there is no time
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 15 of 22




 limit and it seeks documents unrelated to elections in Georgia, much less the

 elections allegedly at issue in this litigation. Dominion objects to the Request to the

 extent it seeks information protected from disclosure by the attorney-client privilege,

 the common interest privilege, the attorney work-product doctrine, and any other

 applicable privileges. Dominion objects that this Request seeks documents that are

 obtainable from other sources that are more convenient, less burdensome or less

 expensive, including a party source. Dominion objects that this Request seeks

 information that is confidential or proprietary in nature. Dominion objects that the

 Court has not yet ruled on the critical threshold issue of whether Plaintiffs have

 standing to pursue the claims for which they seek this discovery, and Eleventh

 Circuit precedent indicates Plaintiffs do not have standing. In light of these

 objections Dominion will not produce any documents pursuant to this Request.

 REQUEST NO. 11:

       Documents, including communications internal to You or between or among

 any of You, the office of the Secretary of State of Georgia, Gabriel Sterling, Georgia

 counties, Election Project programming contractors, and/or other third parties,

 reflecting whether Dominion election equipment, including any BMD, printer,

 scanner, memory cards, or EMS server and other related equipment, used in Georgia

 has ever been connected to the internet or an external network (meaning a network

 connected to one or more components used in Georgia’s network for administering
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 16 of 22




 elections) or used with remote administration tools.

 RESPONSE TO REQUEST NO. 11:

 Dominion objects that this Request is vague, overbroad, unduly burdensome, and

 not proportional to the needs of the case, including to the extent that there is no time

 limit. Dominion objects to the Request to the extent it seeks information protected

 from disclosure by the attorney-client privilege, the common interest privilege, the

 attorney work-product doctrine, and any other applicable privileges. Dominion

 objects that the Request seeks information that is obtainable from other sources that

 are more convenient, less burdensome or less expensive, including from a party

 source. Dominion objects that the Court has not yet ruled on the critical threshold

 issue of whether Plaintiffs have standing to pursue the claims for which they seek

 this discovery, and Eleventh Circuit precedent indicates Plaintiffs do not have

 standing. In light of these objections Dominion will not produce any documents

 pursuant to this Request.

 REQUEST NO. 12:

       Documents, including communications internal to You or between or among

 any of You, the office of the Secretary of State of Georgia, Georgia counties,

 Georgia election superintendents, Election Project programming contractors, and/or

 other third parties, reflecting work by You or at Your direction or on Your behalf

 to create, prepare, update, or distribute Election Projects for use in Georgia,
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 17 of 22




 including any documentation reflecting steps taken to safeguard the integrity and

 security of such Election Projects at all points in time, including from planning and

 creation through distribution.

 RESPONSE TO REQUEST NO. 12

 Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case, including to the extent that there is no time

 limit. Dominion objects to the Request to the extent it seeks information protected

 from disclosure by the attorney-client privilege, the common interest privilege, the

 attorney work-product doctrine, and any other applicable privilege. Dominion

 objects that the Request seeks information that is obtainable from other sources that

 are more convenient, less burdensome or less expensive, including from a party

 source. Dominion objects that this Request seeks information that is confidential or

 proprietary in nature. Dominion objects that the Court has not yet ruled on the critical

 threshold issue of whether Plaintiffs have standing to pursue the claims for which

 they seek this discovery, and Eleventh Circuit precedent indicates Plaintiffs do not

 have standing. In light of these objections Dominion will not produce any documents

 pursuant to this Request.

 REQUEST NO. 13:

       All communications, contracts, billing records, and project records relating to

 Your role in the process of planning, creating, and distributing Election Projects for
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 18 of 22




 use in the state of Georgia during 2020 and 2021.

 RESPONSE TO REQUEST NO. 13:

 Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case to the extent it seeks “all communications,

 contracts, billing records, and project records.” Dominion objects that the Request

 seeks information that is not in Dominion’s possession, custody, or control or is

 obtainable from other sources that are more convenient, less burdensome or less

 expensive, including a party source. Dominion objects that this Request seeks

 information that is confidential or proprietary in nature. Dominion objects that the

 Court has not yet ruled on the critical threshold issue of whether Plaintiffs have

 standing to pursue the claims for which they seek this discovery, and Eleventh

 Circuit precedent indicates Plaintiffs do not have standing. In light of these

 objections Dominion will not produce any documents pursuant to this Request.

 REQUEST NO. 14:

       Documentation of procedures, mechanisms, practices, steps, and policies to

 protect the integrity and security of Election Projects during the process of

 planning, creating, and distributing them for use in Georgia.

 RESPONSE TO REQUEST NO. 14:

 Dominion objects that this Request is overbroad, unduly burdensome, and not

 proportional to the needs of the case, including to the extent there is no time limit.
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 19 of 22




 Dominion objects to the Request to the extent it seeks information protected from

 disclosure by the attorney-client privilege, the common interest privilege, the

 attorney work-product doctrine, and any other applicable privilege. Dominion

 objects that the Request seeks information that is not in Dominion’s possession,

 custody, or control and/or is obtainable from other sources that are more convenient,

 less burdensome or less expensive, including a party source. Dominion objects that

 this Request seeks information that is confidential or proprietary in nature. Dominion

 objects that the Court has not yet ruled on the critical threshold issue of whether

 Plaintiffs have standing to pursue the claims for which they seek this discovery, and

 Eleventh Circuit precedent indicates Plaintiffs do not have standing. In light of these

 objections Dominion will not produce any documents pursuant to this Request.

 REQUEST NO. 15:

        Documents, including communications internal to You or between or among

 any of You, the office of the Secretary of State of Georgia, Gabriel Sterling, Georgia

 counties, Georgia election superintendents, and/or other third parties, regarding this

 litigation.

 RESPONSE TO REQUEST NO. 15:

 Dominion objects to the Request to the extent it seeks documents protected by the

 attorney-client privilege, the common interest privilege, work product protection,

 and any other applicable privilege. Dominion objects that, to the extent that this
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 20 of 22




 Request seeks information not covered by any such privilege, the Request seeks

 information that is obtainable from other sources that are more convenient, less

 burdensome or less expensive, including a party source. Dominion objects that the

 Court has not yet ruled on the critical threshold issue of whether Plaintiffs have

 standing to pursue the claims for which they seek this discovery, and Eleventh

 Circuit precedent indicates Plaintiffs do not have standing. In light of these

 objections Dominion will not produce any documents pursuant to this Request.

 REQUEST NO. 16:

        Documents, including communications internal to You or between or among

 any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 regarding any plaintiff or member of Coalition for Good Governance in this

 litigation.

 RESPONSE TO REQUEST NO. 16:

 Dominion objects to the Request to the extent it seeks documents protected by the

 attorney-client privilege, the common interest privilege, work product protection,

 and any other applicable privilege. Dominion objects that this Request is overbroad

 and not proportional to the needs of the case because it seeks documents about “any

 plaintiff or member of Coalition for Good Governance in this litigation.” Dominion

 objects that, to the extent that this Request seeks information not covered by any
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 21 of 22




 such privilege, the Request seeks information that is obtainable from other sources

 that are more convenient, less burdensome or less expensive, including a party

 source. Dominion objects that the Court has not yet ruled on the critical threshold

 issue of whether Plaintiffs have standing to pursue the claims for which they seek

 this discovery, and Eleventh Circuit precedent indicates Plaintiffs do not have

 standing. In light of these objections Dominion will not produce any documents

 pursuant to this Request.

 REQUEST NO. 17:

       Documents, including communications internal to You or between or among

 any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 regarding any expert retained by any party in this litigation, including Michael

 Shamos, Juan Gilbert, Benjamin Adida, Jack Cobb, David Hamilton, Candice Hoke,

 Theresa Payton, Alex Halderman, Matthew Bernhard, Logan Lamb, Andrew Appel,

 Lowell Finley, Nathan Woods, Vincent Liu, Harold T. Daniel, Jr., Harri Hursti,

 Kevin Skoglund, Philip Stark, Richard DeMillo, Ritchie Wilson, Lonna Rae

 Atkeson, Virginia Martin, Rebecca Wilson, and Amber McReynolds.

 RESPONSE TO REQUEST NO. 17:

 Dominion objects that this Request is overbroad, unduly burdensome, not

 proportional to the needs of this case to the extent it seeks documents about
Case 1:21-mc-00164-RM Document 1-3 Filed 07/14/21 USDC Colorado Page 22 of 22




 numerous third parties without time or other limitation. Dominion objects to the

 Request to the extent it seeks documents protected by the attorney-client privilege,

 work product protection, the common interest privilege, and any other applicable

 privilege. Dominion objects that, to the extent that this Request seeks information

 not covered by any such privilege, the Request seeks information that is obtainable

 from other sources that are more convenient, less burdensome or less expensive,

 including a party source. Dominion objects that the Court has not yet ruled on the

 critical threshold issue of whether Plaintiffs have standing to pursue the claims for

 which they seek this discovery, and Eleventh Circuit precedent indicates Plaintiffs

 do not have standing. In light of these objections Dominion will not produce any

 documents pursuant to this Request.

       Respectfully submitted this the 22nd day of June 2021.

                                        /s/ J. Matthew Maguire, Jr.
                                        J. Matthew Maguire, Jr.
                                        Georgia Bar No. 372670
  PARKS, CHESIN & WALBERT, P.C. mmaguire@pcwlawfirm.com
  75 Fourteenth Street, 26th Floor      Robert J. Kozloski, III
  Atlanta, GA 30309                     Georgia Bar No. 548519
  Telephone: 404-873-8000               rkozloski@pcwlawfirm.com
  Facsimile: 404-873-8050
  Counsel for Non-Party Dominion Voting
  Systems, Inc.
